Citation Nr: 0301557	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  01-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
severe degenerative arthritis and spondylosis of the 
cervical spine, currently assigned a 30 percent 
evaluation.  

2.  Entitlement to an increased disability rating for 
severe degenerative arthritis and spondylosis of the 
lumbar spine, currently assigned a 20 percent evaluation.  

3.  Entitlement to an increased disability rating for 
hemorrhoids, currently assigned a 10 percent evaluation.  

4.  Entitlement to an increased disability rating for 
hallux rigidus with post-traumatic arthritis due to 
fracture of the right great toe proximal interphalangeal 
joint, currently assigned a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1954 to April 
1958 and from June 1958 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In that determination, 
the RO bifurcated the appellant's spinal disabilities into 
degenerative arthritis of the cervical spine and 
degenerative arthritis of the lumbar spine, each assigned 
a 20 percent evaluation.  The RO also denied compensable 
evaluations for hemorrhoids and hallux rigidus with post-
traumatic arthritis due to fracture of the right great toe 
proximal interphalangeal joint.  The appellant disagreed 
and this appeal ensued.  

In a September 2001 rating action, the RO increased to 30 
percent the evaluation of the cervical spine disability, 
continued at 20 percent the lumbar spine rating, and 
increased to 10 percent each the evaluations for 
hemorrhoids and hallux rigidus of the right great toe.  As 
it is presumed the appellant seeks the maximum benefits 
allowed by law, and the record does not show a clear 
intent on his part to limit his appeal, the issues as 
styled on the title page of this decision remain for 
appellate review.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (claimant presumed to seek maximum benefit unless 
contrary intent is clearly expressed)  


FINDINGS OF FACT

1.  Cervical spine degenerative arthritis and spondylosis 
is manifested by severe limitation of motion, and is not 
manifested by cervical fracture, ankylosis, or 
intervertebral disc syndrome.  

2.  Lumbar spine degenerative arthritis and spondylosis is 
manifested by moderate limitation of motion, loss of 
lateral spine motion, narrowing of joint spaces, 
radiculopathy, and functional loss due to pain on use.  

3.  The appellant experiences severe tenderness analogous 
to thrombosed hemorrhoids or anal fissures.  

4.  Hallux rigidus with post-traumatic arthritis due to 
fracture of the right great toe proximal interphalangeal 
joint is manifested by severe arthritis and loss of motion 
equivalent to amputation of great toe. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
severe degenerative arthritis and spondylosis of the 
cervical spine, currently assigned a 30 percent 
evaluation, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285-5295 (2002).  

2.  The criteria for a 40 percent evaluation for severe 
degenerative arthritis and spondylosis of the lumbar spine 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285-5295 (2002); 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Notes (1), (2), and (3) 
(2002)).  

3.  The criteria for a 20 percent evaluation for 
hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.114, Diagnostic 
Code 7336 (2002).  

4.  The criteria for an increased disability rating for 
hallux rigidus with post-traumatic arthritis due to 
fracture of the right great toe proximal interphalangeal 
joint, currently assigned a 10 percent evaluation, are not 
met.  38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5276-84 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist, enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-
claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  However, the VA regulations promulgated 
to implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

The claims involve requests for increased evaluations and 
there are no particular application forms required.  Thus, 
there is no issue as to provision of a form or 
instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002). 

In the veteran's April 2000 letter requesting an increased 
evaluation, he told the RO where he was being and had been 
treated, identifying two VA facilities and MacDill Air 
Force Base.  The RO wrote to the veteran in April 2000, 
notifying him that an examination was needed to evaluate 
his claim, and that it would be his responsibility to 
report for the examination.  Thus, the RO notified the 
veteran of the evidence needed to substantiate his claim, 
i.e., an examination, and that it was his responsibility 
to provide that evidence by reporting for the examination.  
See 38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  While the RO did not specifically notify 
the veteran that the RO would be responsible for obtaining 
the veteran's VA and MacDill AFB treatment records, the 
RO's failure to do so is, at most, harmless error.  The RO 
in fact obtained the veteran's VA and MacDill AFB 
treatment records, and the veteran evidenced his knowledge 
of the importance of that evidence to his claim and that 
VA would get those records when he told the RO where he 
had treatment in his letter.

As noted above, the RO has obtained the veteran's VA and 
service department medical records, the only treatment 
identified by the veteran.  See 38 U.S.C.A. § 5103A(b) and 
(c) (West Supp. 2002); 38 C.F.R. § 3.159(c)(1-4) (2002).  
The RO has also provided appropriate VA examinations in 
May 2000.  There is no indication of any outstanding 
treatment records that have not been obtained, and the 
examinations are adequate for rating.  Thus, VA has 
provided appropriate notice and assistance pursuant to the 
VCAA.

The requirements of the VCAA have been substantially met 
by the RO, which informed the appellant of that Act's 
provisions in the April 2001 supplemental statement of the 
case.  The Board's consideration of the VCAA regulations 
in the first instance is not prejudicial to the appellant 
because the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA.  


II.  Analysis

A.  General Law and Regulations

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. pt. 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  Each disability must 
be viewed in relation to its history, and there must be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1 (2002).   Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (2002).  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2002).  Otherwise, the 
lower rating is to be assigned.  These requirements for 
evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any 
changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  


B.  Cervical Spine Arthritis

The RO initially granted service connection for cervical 
spine arthritis (together with lumbar spine arthritis) in 
a June 1979 rating decision.  Early in his service, 
arthritis in the lumbar spine was discovered; in the 
1970s, arthritis in the cervical spine was also found.  
The RO in June 1979 assigned lumbar and cervical spine 
arthritis together a 20 percent evaluation.  The RO split 
these disabilities in the August 2000 rating decision, 
with the cervical spine arthritis and spondylosis 
ultimately awarded a 30 percent evaluation by the 
September 2001 rating decision.  The evidence pertinent to 
the appellant's claim for an increased evaluation is as 
follows:  

? VA clinical records in April 2000 showed that the 
appellant complained of pain in his lower neck, and 
in May 2000 noted an assessment of cervical facet 
syndrome.  

? VA examination in May 2000 indicated that the 
appellant complained of progressive limitation of 
motion of the neck.  Range of motion measurements 
revealed flexion limited to 4 degrees, extension 
limited to 5 degrees, with lateral motion to 20 
degrees right and 30 degrees left.  There was no loss 
of reflexes in the upper extremities.  VA x-ray study 
of the cervical spine in May 2000 indicated severe 
spondylosis with degeneration or herniation of C3 to 
C7, anterior subluxation of C6 and C7 secondary to 
spondylosis, and neural foraminal stenosis.  The 
diagnoses included severe degenerative arthritis and 
spondylosis of the cervical spine.

? VA clinical records in October 2000 indicated that 
electrodiagnostic studies had been performed to rule 
out a left cervical radiculopathy versus an ulnar 
nerve entrapment.  The results of that study were 
normal, with no electrodiagnostic evidence of a left 
radiculopathy or a left upper limb nerve entrapment.  

Severe degenerative arthritis and spondylosis of the 
cervical spine is currently assigned a 30 percent 
evaluation pursuant to the criteria of Diagnostic Codes 
5003 and 5290.  See 38 C.F.R. § 4.71a (2002).  Under 
Diagnostic Code 5003, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved, in this case Diagnostic 
Code 5290 for limitation of motion of the cervical spine.  
Using that criteria, the current 30 percent evaluation 
corresponds to severe limitation of motion and is the 
maximum rating that can be assigned.  

Higher evaluations might alternatively be established 
using other diagnostic criteria, including Diagnostic Code 
5285 for vertebral fracture and Diagnostic Codes 5286 and 
5287 for ankylosis.  See 38 C.F.R. § 4.71a (2002).  These 
criteria will not be used in evaluating this disability, 
though, for the record does not reveal cervical spine 
arthritis and spondylosis manifested by vertebral fracture 
or ankylosis.  

The disability might alternatively be assigned an 
evaluation in excess of 30 percent using the criteria of 
Diagnostic Code 5293 for intervertebral disc syndrome.  
That code provides for a 40- and 60-percent evaluations as 
follows:

60 percent:  Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, 
little intermittent relief.  

40 percent:  Severe; recurring attacks, with 
intermittent relief.  

These criteria involve loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
lumbar spine.  VAOPGCPREC 36-97 (citing Johnson, 9 Vet. 
App. at 10-11).  

Effective September 23, 2002, during the pendency of this 
appeal, VA amended the criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002)).  The revised 
criteria evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 
months or by combining separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  This amended criteria 
provide for 40- and 60-percent evaluations as follows:  

60 percent:  With incapacitating episodes having 
a total duration of at least six weeks during the 
past 12 months.  

40 percent:  With incapacitating episodes having 
a total duration of at least four weeks but less 
than six weeks during the past 12 months.

See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified 
as amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Notes (1), (2), and (3) (2002)).  

By a November 2002 letter, the Board informed the 
appellant of these revised criteria.  See 38 C.F.R. 
§ 20.903 (providing for notification of law to be 
considered by the Board and opportunity for response); cf. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (before 
Board addresses a question not yet addressed by the RO, it 
must consider whether appellant had adequate notice of the 
need and an opportunity to submit evidence or argument, 
and whether, in their absence, claimant is prejudiced).  
When a law or regulation changes after a claim has been 
filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that 
is more favorable to the claimant.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the claimant is not 
entitled to consideration of the amended regulations prior 
to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate this claim for 
an increased rating from the effective date of the new 
criteria under both the old criteria in the VA Schedule 
for Rating Disabilities and the current regulations in 
order to ascertain which version is most favorable to the 
appellant, if indeed one is more favorable than the other.

Application of the evidence to either version of the 
criteria under Diagnostic Code 5293 is not appropriate.  
The evidence shows severe degenerative arthritis and 
spondylosis involving the cervical spine, as noted in the 
May 2000 VA examination.  The April 2000 VA clinical 
records indicated that the appellant complained of low 
neck pain with an assessment of cervical facet syndrome.  
At the May 2000 examination, though, the appellant did not 
complain of radiculopathy emanating from his cervical 
spine.  That examination, while describing loss of motion, 
found no loss of reflexes in the upper extremities.  In 
October 2000, it was noted that electrodiagnostic studies 
to rule out a left cervical radiculopathy were normal, 
with no electrodiagnostic evidence of a left radiculopathy 
or a left upper limb nerve entrapment.  Thus, the record 
does not show that the appellant has intervertebral disc 
syndrome involving the cervical spine, and application of 
either version of the criteria of Diagnostic Code 5293 
would not support a higher evaluation.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for cervical spine degenerative 
arthritis and spondylosis.  

C.  Lumbar Spine Arthritis

The RO initially granted service connection for lumbar 
spine arthritis (together with cervical spine arthritis) 
in a June 1979 rating decision, based on service medical 
records showing lumbar arthritis early in his service.  
The RO initially assigned lumbar and cervical spine 
arthritis a 20 percent evaluation together, then in August 
2000 split these disabilities, with the lumbar spine 
arthritis and spondylosis awarded a 20 percent evaluation.  
The evidence pertinent to the appellant's claim for an 
increased evaluation is as follows:  

? VA clinical record in December 1999 showed low back 
pain relieved by medication.  

? VA examination in May 2000 indicated that the 
appellant complained of a history of low back pain 
without injury, with pain in the right lumbosacral 
area on walking or bending, radiating down to the 
right lower leg, where he reported a sharp, shooting 
pain with any particular motion.  He uses medication 
for relief.  He had a loss of a normal lumbar curve, 
fair flexibility of the spine to 45 degrees, 
extension to 20 degrees, lateral movement to 30 
degrees, and rotation to 30 degrees.  There was no 
loss of reflexes in the lower extremities.  VA x-rays 
that month revealed severe spondylosis with 
degeneration or herniation of all the lumbar 
intervertebral discs, dextrorotoscoliosis, and 
probable L3-S1 spinal stenosis.  The diagnoses 
included severe degenerative arthritis and 
spondylosis of the lumbar spine with some radicular 
symptoms.  

? VA clinical records in April 2000 showed complaints 
of low back pain.  

? VA clinical records in September 2000 revealed the 
use of steroid injections for chronic low back pain 
with radiculopathy.  

? VA clinical records in October 2000 indicated that 
the low back pain adversely affected his mobility, 
mood, physical activity, relationships with others, 
temper, work, and social activities.  

? VA clinical records in April 2001 showed the 
appellant's complaints of low back pain, described as 
aching, sharp, shooting, and stabbing.  This pain is 
triggered by lifting, sitting, standing, stress, 
weather, and walking, with partial or complete relief 
by medication.  

Severe degenerative arthritis and spondylosis of the 
lumbar spine is currently assigned a 20 percent evaluation 
pursuant to the criteria of Diagnostic Codes 5003 and 
5292.  See 38 C.F.R. § 4.71a (2002).  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved, in this case Diagnostic 
Code 5292 for limitation of motion of the cervical spine.  
Using those criteria, the current 20 percent evaluation 
corresponds to moderate limitation of motion.  A 40 
percent evaluation under this code requires a finding of 
severe limitation of lumbar motion.  

VA examination in May 2000 measured lumbar flexion at 45 
degrees, representing a loss of about half normal flexion.  
Extension was measured at 20 degrees, representing a less 
severe loss of motion.  Similarly, lateral movement of 30 
degrees and rotation of 30 degrees represent a less than 
severe loss of movement.  Thus, while loss of flexion is 
significant and might be termed severe on its own, the 
less severe loss of extension, lateral flexion, and 
rotation support the continuation of a 20 percent 
evaluation under Diagnostic Code 5292.  

Higher evaluations might alternatively be established 
using other diagnostic criteria, including Diagnostic Code 
5285 for vertebral fracture and Diagnostic Codes 5286 and 
5289 for lumbar ankylosis.  See 38 C.F.R. § 4.71a (2002).  
These criteria will not be used in evaluating this 
disability, though, for the record does not reveal the 
appellant's lumbar spine arthritis and spondylosis 
manifested by vertebral fracture or ankylosis.  

The disability might alternatively be assigned an 
evaluation in excess of 30 percent using the criteria of 
Diagnostic Code 5295 for lumbosacral strain, which 
provides for a 40 percent evaluation based on the 
following:

40 percent:  Severe; with listing of whole spine 
to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with 
abnormal mobility on forced motion.  

38 C.F.R. § 4.71a (2002).  A complete evaluation of the 
disability requires that the Board consider the functional 
loss due to pain associated with any limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Marked 
limitation of forward bending in standing position, loss 
of lateral motion with osteoarthritic changes, requires 
reference to loss of motion  Johnson v. Brown, 9 Vet. App. 
7, 10 (1996).  The Board must make factual findings as to 
whether the appellant's lateral flexion constitutes loss 
of lateral spine motion and, if not, whether any 
discomfort equated to functional loss due to pain on 
lateral spine motion.  Id., at 10.  A finding of such pain 
must be supported by adequate pathology and evidenced by 
the visible behavior of the appellant undertaking the 
motion.  38 C.F.R. § 4.40 (2002).  

The evidence does not indicate that the lumbar arthritis 
and spondylosis is manifested by listing of whole spine to 
the opposite side, or by a positive Goldthwaite's sign.  
The May 2000 VA examination revealed flexion to 45 
degrees, illustrating limitation of forward bending, which 
the examiner described as fair rather than as marked, and 
which as previously noted represents moderate limitation 
of motion under Diagnostic Code 5292.  The examination 
also found lateral movement to 30 degrees, a reduction of 
lateral motion, and also revealed arthritic changes and 
narrowing or irregularity of joint space; VA x-rays in May 
2000 found severe spondylosis with degeneration or 
herniation of all the lumbar intervertebral discs, 
dextrorotoscoliosis, and probable L3-S1 spinal stenosis.  
Thus, the evidence corresponds with some of the criteria 
for a 40 percent evaluation (loss of lateral spine motion 
and joint space narrowing or irregularity), but not others 
(marked limitation of forward bending, listing of the 
whole spine, positive Goldthwaite's sign).  

The VA examination did not discuss any abnormal mobility 
on forced motion, though the October 2000 VA clinical 
records indicated that low back pain adversely affected 
his mobility.  The April 2001 VA clinical records further 
indicated that the low back pain described by the 
appellant was triggered by movement and activity, such as 
lifting, sitting, standing, and walking.  Thus, not only 
does the evidence correspond with some of the criteria for 
a 40 percent evaluation, it also shows fair limitation of 
motion made worse by functional loss due to pain on 
lateral spine motion.  Therefore, the evidence supports a 
40 percent evaluation for lumbar spine degenerative 
arthritis and spondylosis based on the criteria of 
Diagnostic Code 5295.  

The lumbar spine disability might alternatively be 
evaluated using one of the versions of Diagnostic Code 
5293 discussed above.  Under the old version, a 60 percent 
evaluation may be assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief.  Loss of motion due to 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
lumbar spine.  VAOPGCPREC 36-97 (citing Johnson, 9 Vet. 
App. at 10-11).  The evidence shows the appellant's 
complaints of radiating pain from his low back into his 
lower extremities that is relieved by medication and 
steroid injections.  The evidence does not refer to  
demonstrable muscle spasm, or absent ankle jerk, or other 
such neurological findings.  The use of medication for 
relief was noted in December 1999, September 2000, and 
April 2001 VA clinical records and in the May 2000 
examination.  The April 2001 VA clinical records described 
the relief afforded by these medications as partial or 
complete, rather than only intermittent as required for a 
60 percent evaluation.  Though the VA examination in May 
2000 showed the appellant's complaints of shooting pain 
with any particular motion, relieved by medication, and 
later VA clinical records in October 2000 and April 2001 
noted adverse affects on his mobility, there was also no 
indication of loss of motion due to nerve defects or 
resulting pain associated with injury to the sciatic 
nerve.   

Under the new version of Diagnostic Code 5293, effective 
September 23, 2002, a 60 percent evaluation for 
intervertebral disc syndrome may be assigned with 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002) (to be codified as amended 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293, Notes (1), 
(2), and (3) (2002)).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (to be codified as amended at 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Notes (1), (2), 
and (3) (2002)).  The evidence set forth above does not 
indicate that the appellant has suffered incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past 12 months.  
Nor has the appellant alleged that IVDS has required bed 
rest prescribed by a physician.  Thus, evaluation under 
the new version of Diagnostic Code 5293 is precluded.  

Based on the evidence of record and this analysis, it is 
the determination of the Board that the evidence supports 
a 40 percent evaluation for lumbar spine degenerative 
arthritis and spondylosis based on the criteria of 
Diagnostic Code 5295, and that the preponderance of the 
evidence is against an evaluation in excess of 40 percent.  

D.  Hemorrhoids

Service connection was initially granted for hemorrhoids 
in the June 1979 rating action and they were assigned a 
noncompensable evaluation pursuant to Diagnostic Code 7336 
for external or internal hemorrhoids.  The disability is 
currently assigned a 10 percent evaluation under that same 
code, for large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent evaluation may be assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114 (2002).  

VA clinical records from  March to November 1999 indicated 
that the appellant had hemorrhoids that bled and caused 
discomfort.  He used Metamucil and sitz baths for relief.  
Surgery was noted as an option, though deferred as long as 
possible.  

VA examination in May 2000 revealed the appellant's 
complaints of bleeding at variable amounts with each bowel 
movement (daily or every other day) requiring him to 
strain.  Examination revealed inactive hemorrhoidal tags; 
otherwise, visual inspection of the rectum and anus was 
normal.  

A private physician's report in January 2001 indicated 
that the appellant had a long history of hematochezia and 
rectal pain and complained of daily rectal bleeding.  The 
pain during evacuation was so severe that he avoided 
moving his bowel.  He also complained of frequent 
heartburn associated with indigestion and abdominal pain.  
Examination revealed multiple skin tags and a spastic and 
very tender anal canal suggestive of inflamed hemorrhoid 
or fissure.  The impression was constipation with 
proctalgia and hematochezia, severe tenderness suggestive 
of either thrombosed hemorrhoid or anal fissure.  

This evidence revealed thrombotic hemorrhoids or anal 
fissure with frequent recurrences that satisfy the 
elements for the current 10 percent evaluation.  It also 
indicated rectal bleeding with each bowel movement, 
approximately daily, that is suggestive of hemorrhoids 
with persistent bleeding.  Though there is no indication 
of secondary anemia, the January 2001 private physician's 
report revealed that the severe tenderness is suggestive 
of either a thrombosed hemorrhoid or anal fissures, either 
of which corresponds to the criteria for a 20 percent 
evaluation.  It is, therefore, the determination of the 
Board that the evidence supports a 20 percent evaluation 
pursuant to the criteria of Diagnostic Code 7336.  

Evaluation of the disability under other potentially 
applicable diagnostic criteria is not appropriate in this 
case.  There is no evidence to suggest that the appellant 
has impairment of sphincter control, stricture of the 
rectum or anus, or prolapse of the rectum, that would 
require consideration of Diagnostic Codes 7332, 7333, or 
7334, respectively.  

E.  Hallux Rigidus and Arthritis of the Right Great Toe

Service connection was initially established for a 
fracture of the proximal interphalangeal joint of the 
right great toe by the June 1979 rating decision and 
assigned a noncompensable evaluation.  Ultimately, the RO 
recharacterized the disability as hallux rigidus with 
post-traumatic arthritis due to fracture of the right 
great toe proximal interphalangeal joint and assigned a 10 
percent evaluation pursuant to the criteria of Diagnostic 
Code 5281.  See 38 C.F.R. § 4.71a (2002).  The evidence 
pertinent to this claim is as follows:

? VA clinical records in March 2000 indicated that the 
appellant had a painful right great toe, including on 
range of motion or ambulation.  There was 15 degrees 
to 20 degrees of dorsiflexion and zero degrees of 
plantar flexion.  X-rays revealed joint space 
narrowing with dorsal and medial spurring.  The 
assessment was traumatic arthritis right hallux with 
zero degrees plantar flexion.  VA clinical records in 
April 2000 showed continuing pain.  

? VA examination in May 2000 showed that the appellant 
complained of pain and immobility of the right great 
toe.  After worsening symptoms six months before, he 
was fitted with a boot or walking cast that cleared 
his symptoms but did not relieve pain on weight 
bearing.  Examination revealed a fairly rigid right 
great toe with only 20 degrees of total motion, a 
bony nodule over the right first metatarsophalangeal 
joint, a mild degree of hallux valgus, a normal arch, 
and good pulses.  VA x-rays in May 2000 revealed 
severe degenerative disease of the first 
metatarsophalangeal joint.  The diagnosis was hallux 
rigidus due to severe post-traumatic arthritis.  

? Examination in August 2001 showed hallux rigidus 
right and measured range of motion at the first 
metatarsophalangeal right side of zero degrees 
plantar flexion and 10 degrees dorsiflexion.  X-rays 
revealed significant joint space narrowing, 
sclerosis, and eburnation of the first 
metatarsophalangeal right, and no fractures, 
dislocations, or subluxations.  

Diagnostic Code 5281 provides that severe unilateral 
hallux rigidus is to be rated as severe hallux valgus.  
That disability, rated under Diagnostic Code 5280, 
provides for a maximum 10 percent evaluation for either 
surgical resection of metatarsal head or severe hallux 
valgus if equivalent to amputation of great toe.  The 
record does not indicate that the appellant has undergone 
surgical resection of the metatarsal head of the right 
great toe.  Thus, the assignment of the current 10 percent 
evaluation under this code is based on the severity of the 
hallux rigidus and its comparison to amputation of the 
great toe.  This is what the appellant has consistently 
argued, and what is compensated by with the current 10 
percent evaluation.  

Other diagnostic criteria might alternatively be 
considered, but do not warrant application of a higher 
evaluation.  The evidence does not indicate that the 
appellant has acquired flatfoot, acquired clawfoot, or 
malunion or nonunion of the tarsal or metatarsal bones, 
that would require consideration of Diagnostic Codes 5276, 
5278, or 5283, respectively.  The only other set of 
diagnostic criteria that might warrant an evaluation in 
excess of 10 percent is that found at Diagnostic Code 5284 
for other foot injuries, where a 10 percent evaluation is 
assigned for moderate injuries and where 20 percent or 
30 percent evaluations may be assigned for moderately 
severe or severe injuries, respectively.  With actual loss 
of use of the foot, the disability could be assigned a 40 
percent evaluation.  38 C.F.R. § 4.71a (2002).  The injury 
sustained by the appellant in service was moderate in 
degree and the residuals shown in the March 2000 clinical 
records and in the May 2000 and August 2001 examinations 
show loss of right great toe motion and severe arthritis 
consistent with moderate impairment.  Though the May 2000 
examination indicated that he was fitted with a boot or 
walking cast that relieved his symptoms but the pain, 
there is no suggestion that the hallux rigidus produced 
function loss due to pain on motion beyond that 
contemplated by the rating assigned under Diagnostic Codes 
5280 and 5281.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); 
DeLuca, 8 Vet. App. at 206-08.  

In light of the evidence and based on the analysis above, 
it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for hallux rigidus with post-
traumatic arthritis due to fracture of the right great toe 
proximal interphalangeal joint.  



ORDER

An increased disability rating for severe degenerative 
arthritis and spondylosis of the cervical spine, currently 
assigned a 30 percent evaluation, is denied.  

A 40 percent evaluation for severe degenerative arthritis 
and spondylosis of the lumbar spine is granted, subject to 
applicable criteria governing the payment of monetary 
benefits.  

A 20 percent evaluation for hemorrhoids is granted, 
subject to applicable criteria governing the payment of 
monetary benefits.  

An increased disability rating for hallux rigidus with 
post-traumatic arthritis due to fracture of the right 
great toe proximal interphalangeal joint, currently 
assigned a 10 percent evaluation, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


